DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/754,902 filed 04/09/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 4,185,744).

1, 18: Peterson disclose an article carrier 10 for a plurality of flanged articles 30B,C, the carrier comprising a top panel 12, 13 and a pair of side panels 14-17 coupled to the top panel to define an interior space for receiving at least part of each article, the carrier further comprising a first stabilizer 25 struck from the top panel such that the first stabilizer defines at least in part a handle aperture in the top panel, the first stabilizer being hingedly connected to the top panel so as to be foldable inwardly into the interior space to provide a finger cushion, the first stabilizer comprising a pair of hooking panels 26 hingedly connected together along a center fold line, each of the hooking panels comprising an engaging edge 37 for engaging an underside of a flange of a respective one of a pair of adjacent flanged articles (col. 2, ll. 1-67; fig. 1-4).

2, 8: Peterson discloses an article carrier according to claim 1 wherein the top panel comprises a second stabilizer 25 struck from the top panel such that the second stabilizer partially defines the handle aperture in the top panel, the second stabilizer being hingedly connected to the top panel, in opposition to the first stabilizer, so as to be foldable inwardly into the interior space to provide a second finger cushion, the second stabilizer comprising a second pair of hooking panels hingedly connected together along a center fold line, each of the second pair of hooking panels comprising an engaging edge for engaging an underside of a flange of a respective one of a second pair of adjacently disposed flanged articles (col. 2, ll. 1-67; fig. 1-4).

9-10: Peterson discloses an article carrier according to claim 2 wherein the top panel comprises multiple stabilizers (fig. 1 and 3) such that third and fourth stabilizers partially defines at least in part a second handle aperture in the top panel, the third stabilizer being hingedly connected to the top panel, so as to be foldable inwardly into the interior space to provide a third finger cushion, the second stabilizer comprising a third pair of hooking panels hingedly connected together along a center fold line, each of the third pair of hooking panels comprising an engaging edge for engaging an underside of a flange of a respective one of a third pair of adjacently disposed flanged articles (col. 2, ll. 1-67; fig. 1-4).

Claim(s) 11-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zammit (US 2015/0239628).

11, 14, 19: Zammit discloses an article carrier 3 for at least one flanged article, the carrier comprising a top panel 91 and a pair of side panels 22, 30 coupled to the top panel to define an interior space for receiving at least part of the at least one flanged article C, the carrier further comprising a first article-retainer 105 comprising a first aperture struck at least from one of the side panels, the first aperture being defined at least by a lower edge which comprises a pair of engaging edges for engaging a flange of a first flanged article and a recess extending between the engaging edges for receiving part of the first flanged article ([0042]; fig. 1, 3-5).

12: Zammit discloses an article carrier according to claim 11 wherein the carrier comprises a bevel panel interconnecting the top panel and said one of the side panels and wherein the first aperture is struck from the bevel panel (fig. 1).

13: Zammit discloses an article carrier according to claim 11 wherein the first article-retainer comprises a protrusion (ridged corner) defined in part by the first aperture and wherein the protrusion interrupts a hinged connection 44 between the top panel and said one of the side panels so as to be is integral with the top panel, the protrusion arranged to cover a portion of the first flanged article received in the first aperture (fig. 3).

15: Zammit discloses an article carrier according to claim 1 wherein the top panel comprises a stabilizer struck 88 from the top panel such that the stabilizer defines the handle aperture in the top panel, the stabilizer being hingedly connected to the top panel, so as to be foldable inwardly into the interior space to provide a finger cushion, the stabilizer comprising a pair of hooking panels hingedly connected together along a center fold line the hooking panels comprising engaging edges respectively for engaging the undersides of the flanges of each of the first and second flanged articles ([0035]).

16-17: Zammit discloses an article carrier according to claim 15 wherein the stabilizer encourages each of the first and second flanged articles into engagement with the respective one of the first and second article retainers (fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 4,185,744) in view of Platt (US 4,296,858).

3: Peterson discloses an article carrier according to claim 1 but fails to teach triangular coupling panels. Platt teaches wherein the first stabilizer comprises a triangular panel 26c coupling the pair of hooking panels 28c to the top panel (col. 4, ll.9-16; fig. 3, 4, 7). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the hooking panels of Peterson with the hooking panels and upper regions of Platt to maintain the integrity of the panel while also locking into place.  

4-7: As best understood by the Examiner, Peterson fails to disclose a winged recess defining the engaging edges. Platt teaches an article carrier according to claim 1 wherein each of the hooking panels comprises a wing portion defining at least in part one of said engaging edges (see annotated figure below).


    PNG
    media_image1.png
    238
    348
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the hooking panels of Peterson with the hooking panels and upper regions of Platt to maintain the integrity of the panel while also locking into place.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735